Appeal by the defendant, as *439limited by his brief, from two sentences of the County Court, Suffolk County (Mallon, J.), both imposed December 4, 1986, upon his convictions of burglary in the second degree under indictment No. 1073/86, and burglary in the second degree and criminal possession of stolen property in the third degree under indictment No. 970/86, upon his pleas of guilty.
Ordered that the sentences are affirmed.
The sentences imposed were well within the range of authorized sentences for the crimes to which the defendant pleaded guilty. They did not constitute cruel and unusual punishment for these crimes or for this defendant (see, People v Vasquez, 104 AD2d 1012). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.